Citation Nr: 1033053	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative joint disease 
involving the right hip, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION
 
The Veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2006, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in May 2007.

In May 2007, VA received the Veteran's request for a Board 
hearing; however, he later withdrew his request through a 
statement received by VA in November 2009.


FINDING OF FACT

The Veteran's service-connected degenerative joint disease 
involving the right hip is manifested by pain and limitation of 
motion; the right hip disability is not manifested by limitation 
of flexion to 30 degrees or less; rotation is limited so that the 
Veteran cannot toe out more than 15 degrees; adduction is limited 
to the point so that the Veteran cannot cross his legs.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 10 percent for limitation of flexion of the right hip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71(a), and Diagnostic Codes 5010 and 5250 
- 5255 (2009). 

2.  The criteria for entitlement to a separate disability rating 
of 10 percent for limitation of rotation of the right hip have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71(a), and Diagnostic Codes 5010 and 5250 
- 5255 (2009). 

3.  The criteria for entitlement to a separate disability rating 
of 10 percent for limitation of adduction of the right hip have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71(a), and Diagnostic Codes 5010 and 5250 
- 5255 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

I. Notice

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by a 
letter dated in September 2003.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, as well as information regarding 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  His claim was readjudicated 
in July 2008 via a supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
Nevertheless, the RO provided the appellant additional notice by 
a letter dated in June 2008.  The Board also notes that the 
United States Court of Appeals for the Federal Circuit recently 
vacated the holding of the Veteran's Court in Vazquez-Flores, 
which required the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are on file.  There is no indication of available, 
outstanding records which would support the Veteran's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in July 2006, June 2007, 
and May 2008.  38 U.S.C.A. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and contain 
sufficient information to decide the issue on appeal.  Thus, the 
Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time.   

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-
connected right hip disability warrants a higher disability 
rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran's right hip disability has been rated as 10 percent 
disabling under 38 C.F.R. §  4.71a, Diagnostic Code 5010-5252, 
for arthritis and limitation of flexion of the thigh.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27.  

Arthritis shown by x-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  Diagnostic Code 5010, traumatic 
arthritis, directs that the evaluation of arthritis be conducted 
under Diagnostic Code 5003, which states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Id.  In the absence of limitation of motion, 
x- ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will warrant 
a 20 percent rating.  The above ratings are to be combined, not 
added under Diagnostic Code 5003.  Id. at Note 1.

Limitation of hip motion may be rated under Diagnostic Codes 
5251, 5252, and 5253 (as well as 5250 if there was ankylosis, 
however, in this case ankylosis has not been shown).  38 C.F.R. § 
4.71a.  It is observed that normal range of motion for flexion of 
the hip is from 0 degrees to 125 degrees, and normal range of 
motion for abduction of the hip is from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5251, a maximum 10 percent disability 
rating is warranted where extension of the thigh is limited to 5 
degrees. 

Under Diagnostic Code 5252, a 10 percent disability rating is 
warranted where flexion of the thigh is limited to 45 degrees, a 
20 percent rating is warranted where flexion is limited to 30 
degrees, a 30 percent rating is warranted where flexion is 
limited to 20 degrees, and a 40 percent rating is warranted where 
flexion is limited to 10 degrees. 

Under Diagnostic Code 5253, a 10 percent disability rating is 
warranted where limitation of rotation of the thigh (of the 
affected leg) is such that the veteran cannot toe-out more than 
15 degrees, or where limitation of adduction is to the point that 
the legs cannot be crossed.  A 20 percent disability rating is 
warranted where limitation of abduction of the thigh is such that 
motion is lost beyond 10 degrees.  

Factual Background and Analysis

Briefly, the Veteran contends that he is entitled to an increased 
initial rating for degenerative joint disease involving the right 
hip.  The Board notes that an August 2006 RO decision assigned a 
10 percent disability rating under Diagnostic Code 5010-5252, 
effective April 3, 2006.  

VA and private treatment records reflect the Veteran's ongoing 
complaints of and treatment for his right hip disability.  The 
Veteran underwent a MRI in August 2003, which showed degenerative 
appearing changes in the hip, without evidence of avascular 
necrosis identified.  A VA treatment record from April 206 states 
that physical examination of the Veteran revealed right hip full 
flexion and pain aggravated with external rotation.  

In July 2006, VA administered a medical examination in connection 
with this appeal.  The examiner noted that the claims file was 
reviewed.  During the examination, the Veteran complained of 
right anterior hip pain.  The Veteran denied any periods of 
flare-up.  The Veteran reported working as a cattleman, and that 
he could only work for two hours a day due to ankle, hip, and 
knee pain.  Activities of daily living affected included being 
unable to walk or stand for long periods of time.  The examiner 
noted that the Veteran's anterior thigh pain was actually groin 
pain from his hip pathology and had nothing to do with his hip 
extensors, flexors, or thigh extensors/flexors.  The examiner 
found the Veteran's muscles to be fine, with 5/5 motor strength.

The Veteran's test results for range of motion of the right were: 
flexion from 0 degrees to 60 degrees, with pain from 45 degrees 
to 60 degrees; extension was to neutral; abduction from 0 degrees 
to 25 degrees, with pain at 25 degrees; adduction from 0 degrees 
to 5 degrees, with pain at 5 degree; external rotation from 0 
degrees to 10 degrees with pain throughout; and internal rotation 
from 0 degrees to 10 degrees with pain throughout.  The examiner 
notes that the Veteran had increased pain with repetitive use, 
but that there was no further loss of motion, and that there was 
no additional limitation with flare-ups, as there were no flare-
ups.  The examiner found no effect of incoordination, fatigue, 
weakness, or lack of endurance with regard to the Veteran's joint 
function.  The examiner diagnosed the Veteran with right hip 
degenerative changes.

A private treatment record from May 2007 documents the Veteran's 
complaints of right hip pain, which extended to his groin.  The 
examiner noted the Veteran had a very stiff right ankle with very 
poor muscle strength and control, and that his right hip was also 
very painful and stiff, which results in an inability to weight 
bear on his right leg.  The Veteran's ankle and hip conditions 
compromise his gait in terms of the ability to walk any distances 
as well as his balance and corrective reactions.  During range of 
motion testing, the Veteran demonstrated restricted hip range of 
motion (the Board notes that range of motion of the hip was not 
documented in degrees).  The clinician diagnosed the Veteran with 
osteoarthritis of the hip.

The Veteran was afforded another VA medical examination in June 
2007, which was administered by the same clinician from the July 
2006 VA examination.  The examiner noted that the claims file was 
reviewed.  During the examination, the Veteran current complaints 
were of increased pain and decreased range of motion in the right 
hip.  He described the pain as severe in nature, and denied using 
any braces of assistive devices for his hip.  The examiner noted 
that the Veteran had an antalgic gait due to a brace on his right 
ankle and his right hip pain.  Due to hip pain, the Veteran 
reported being unable to work as a rancher.  The Veteran denied 
any flare-ups.

The Veteran's test results for range of motion of the right were: 
flexion from 0 degrees to 45 degrees; extension to neutral; 
abduction from 0 degrees to 20 degrees; adduction from 0 degrees 
to 5 degrees; external rotation from 0 degrees to 15 degrees; and 
internal rotation from 0 degrees to 5 degrees.  All of the 
motions caused extreme pain in the hip joint and in the buttock 
area.  There was no additional limitation following repetitive 
use other than increased pain.  There were no flare-ups, and 
there was no effect of incoordination, fatigue, weakness, or lack 
of endurance on his joint function.  The examiner diagnosed the 
Veteran with degenerative joint disease of the right hip.

Subsequently, in May 2008, the Veteran was afforded an additional 
VA medical examination.  The examination was administered by the 
clinician who provided the July 2006 and June 2007 VA 
examinations.  The examiner noted that the claims file was 
reviewed in its entirety.  The Veteran had complaints of 
decreased mobility in his right hip, and that he could not 
ambulate as quickly as he once did, as well as increased pain 
with hip abduction and adduction.  The Veteran denied any periods 
of flare-ups.  He also denied utilization of any braces or 
assistive devices for his hip.  The Veteran reported being self-
employed, and being able to pace himself at his job in cattle; 
however, he was finding it more difficult to maintain his job.  
The Veteran reported that his activities of daily living were 
affected because weight bearing increased the pain in his right 
hip.  The examiner noted that Veteran showed a limping gait on 
the right. 

The Veteran's test results for range of motion of the right were: 
flexion from 0 degrees to 45 degrees with pain throughout; 
extension to neutral with pain; abduction from 0 degrees to 20 
degrees with pain throughout; adduction to neutral with pain 
throughout; external rotation from 0 degrees to 20 degrees with 
pain throughout; and internal rotation from 0 degrees to 5 
degrees with pain throughout.  The examiner noted that the 
Veteran was tender over the upper aspect of the right greater 
trochanteric region.  The only additional limitation following 
repetitive use was increased pain.  There was no flare-ups, and 
not effect of incoordination, fatigue, weakness, or lack of 
endurance on the Veteran's joint function.  The examiner 
diagnosed the Veteran with osteoarthritis of the right hip.

The Veteran's right hip is currently rated at 10 percent, 
apparently based on limitation of flexion under Code 5252.  In 
order to warrant the next higher rating of 20 percent under this 
Code, flexion would have to be limited to 30 degrees or less.  
However, review of pertinent evidence shows flexion limited to 
approximately 45 degrees when additional function loss due to 
pain is considered.  DeLuca.  VA examinations in July 2006, June 
2007, and May 2008 support such a finding.  However, the 
preponderance of the evidence is against a finding that flexion 
is limited to 30 degrees or less so as to warrant a rating in 
excess of the current 10 percent. 

The Board notes, however, that other hip motions are limited in 
addition to flexion.  External rotation was reported to be 
limited to 10 degrees on examination in July 2006 and to 15 
degrees on examination in June 2007.  The Board acknowledges that 
external rotation was reported to be to 20 degrees on examination 
in May 2008.  However, resolving all doubt in the Veteran's favor 
the Board believes that the examinations when viewed collectively 
arguably support a finding that the limitation of rotation more 
nearly approximates a situation where the Veteran is unable to 
toe out more than 15 degrees.  Under Code 5253, a 10 percent 
rating is warranted for such limitation.  The Board views the 
limitation of rotation to be a separate distinct impairment due 
to the right hip disability and finds that a separate 10 percent 
rating is therefore warranted for limitation of rotation of the 
right hip.  

Likewise, the Board finds that a separate 10 percent rating is 
warranted for limitation of adduction of the right hip.  
Examinations in July 2006 and June 2007 show adduction limited to 
5 degrees; examination in May 2008 showed adduction to be 
neutral.  These findings appear to show a disability picture more 
nearly approximating one where the Veteran cannot cross his legs.  
Under Code 5253, a separate 10 percent rating is warranted for 
such limitation of adduction.  A 10 percent rating is the highest 
available for both for limitation of rotation and limitation of 
adduction under the rating criteria.   

After reviewing the totality of the evidence, the Board further 
finds a separate 10 percent rating for limitation of rotation of 
the right hit and a separate 10 percent rating for limitation of 
adduction of the right hip are warranted during the entire period 
contemplated by this appeal; that is, from April 3, 2006.  
Fenderson. 

The evidence of record shows that the Veteran continues to work, 
but he has indicated to medical care personnel that his work 
functioning is affected by his right hip.  The Board does not 
doubt that there is a detrimental  impact of the service-
connected disability on the Veteran's work functioning.  However, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the diagnostic 
codes.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision than rendered herein.


ORDER

Entitlement to a rating in excess of 10 percent for limitation of 
flexion of the right hip is not warranted.  To this extent, the 
appeal is denied. 

Entitlement to a separate 10 percent rating for limitation of 
rotation of the right hip is warranted, effective from April 3, 
2006.  Entitlement to a separate 10 percent rating for limitation 
of adduction of the right hip is warranted, effective from April 
3, 2006.  To this extent, the appeal is granted, subject to laws 
and regulations governing payment of VA monetary benefits. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


